Wilson, Ch. J.
By the Court. I think the plaintiff has not a right to prosecute this action. He does not show or pretend that he is damnified more, or otherwise, than any other resident of the town near or over whose land the road is laid, or who ordinarily travels on the road. The change complained of is'not on or near his land. The injury — if any — is to the community, not to him in his individnal capacity, and it is for them, not for him, to redress it; and the remedy pointed out must be pursued.
If one member of the community in- his individual capacity has a remedy for such an'injury, so has every other member. To permit this would be intolerable, and contrary to all precedent or reason.
This objection cannot properly be passed over in silence.
Writ is quashed.